The opinion of the court was delivered by
Brewer, J.:
This case resembles in many respects the one of the same plaintiff in error against M. Gr. Brown, just decided; (ante, p. 557.) The contractor, and the work contracted for, were the same. There is however one material difference between the two cases, a difference which is fatal to the claim of the defendant in error. The debts for which Brown’s action was brought were debts to laborers. Baker sues for services rendered the contractor as “time-keeper,” and “superintendent.” Is such a debt one within the scope of the act? We think not. The act provides that the railroad company shall take from the contractor a “bond, conditioned that such person shall pay all laborers, mechanics, and material-men, and persons who supply such contractor with provisions or goods of any kind, all just debts due to such persons,” etc., and in case of a failure to take such bond that the company “shall be liable to the persons herein mentioned to the full extent of all such debts so contracted by such contractor.” (Laws of 1872, p. 286, §1.) This act does not provide that the company shall be responsible for all debts contracted by the contractor, but, only those to certain classes of persons. Now the only class in which Baker can by any sort of construction be placed, is described by the term “ laborers.” Doubtless this term is often used in an enlarged sense, as embracing all persons who perform any kind of labor, physical or mental. In that sense any professional or literary man is a laborer; and in that sense Baker, as “time- • keeper” and “superintendent,” was a laborer. But it is very apparent that it is not used in any such sense here. If it *567were, the succeeding term of description, “mechanics,” would be superfluous, for a mechanic is in that sense unquestionably a laborer. Indeed, the terms of description associated with this clearly indicate its meaning. Nosoitur a sociis. These show that it is here used in its more common acceptation, and in accordance with the definition given by Webster, as follows: “Laborer. One who labors in a toilsome occupation; a man who does work that requires little skill, as distinguished from an artisan; sometimes called a laboring man.” We find the terms “laborer” and “mechanic” used elsewhere in the statute in conjunction, and with the same meaning. See the exemption act, Gen. Stat., p. 474, § 6, where it is provided that no personal property “ shall be exempt from attachment or execution for the wages of any clerk, mechanic, laborer or servant.” Counsel contends that this is a remedial statute, and should be liberally construed. But it is also a statute imposing an additional liability, and under which it is sought to make the company responsible for a debt it never contracted. Such a statute should never be extended beyond the fair import of its terms. If the legislature had intended to give all employes of a railroad contractor the benefit of its provisions, it could have expressed that intention in fewer words, and leaving no room for doubt. Designating classes, it intended that only those classes should be thus protected j and it could hardly have used terms more apt to exclude clerks, time-keepers, superintendents, and that kind of employes, than those actually used. Ericcson v. Brown, 38 Barb., 390; Aikin v. Wasson, 24 N. Y., 482. See upon this general question, Coffin v. Reynolds, 37 N. Y., 640.
We think therefore the railroad company was not liable for the demand sued on in this action, and the judgment must be reversed.
All the Justices concurring.